Title: To Benjamin Franklin from John Charretié, 23 October 1784
From: Charretié, John
To: Franklin, Benjamin


				
					Paris 23d Octr 1784
				
				Mr Charretier presents his respects to Mr Franklin, and sends by the bearer two parcels he brought from London.
				Mr. C was obliged to go to Versailles immediately on his arrival but will have the honor to wait upon his Excellency when he returns
			 
				Addressed: B. Franklin Esqr / &c &c &c / at / Passy
				Notation: Charretier 23 Oct 1784—
			